Opinion by
Sullivan, J.
The imitation wrist watches are attached to aD imitation leather strap or bracelet. The case of the watch is composed of a white metal and there are other metal parts. It has a glass crystal and a dial ornamented in gilt with figures of the hours in black on gilt. There are four or five different materials in the article but the component of chief value is not disclosed, no proof having been offered to establish that fact. There was proof that they are worn on the wrists of children for ornamental purposes and not for use. On the record presented the claim as to the watches was overruled. Abstract 38822, United States v. Bernard (5 Ct. Cust. Appls. 202, T. D. 34328) and United States v. Kraemer (id. 294, T. D. 34474) cited. It was stipulated that the peg tricks are in chief value of wood and in part of bamboo. They were therefore held properly assessed under paragraph 409. United States v. Borgfeldt (21 C. C. P. A. 170, T. D. 46496) cited.